LO

LL

12

13

14

15

16

L7

18

19

20

21

a2

423

24

25

26

27

28

UNITED STATES OF AMERICA,

Case 2:19-cr-00084-MWF Document6 Filed 02/14/19 Page1lof19 Page ID #:11
FILED

NICOLA T. HANNA
United States Attorney ees tp of mee
LAWRENCE S. MIDDLETON Lay PO
Assistant United States Attorney ee eet eS
Chief, Criminal Division eT GIG HR Oa:
STEPHEN A. CAZARES (Cal. Bar No. 201864) ~
Assistant United States Attorney
Deputy Chief, Major Frauds Section

1100 United States Courthouse

312 North Spring Street

Los Angeles, California 90012

Telephone: (213) 894-6269

Facsimile: (213) 894-0707

E-mail: Steve. Cazares@usdoj.gov

 

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

Plaintiff, PLEA AGREEMENT FOR DEFENDANT
PEJMAN VINCENT MBEHDIZADEH
Vv.

PEJMAN VINCENT MEHDIZADEH,

Defendant.

 

 

 

 

1. This constitutes the plea agreement between Pejman Vincent
Mehdizadeh (“defendant”) and the United States Attorney’s Office for
the Central District of California (the ““USAO”) in.the investigation
of allegations of bankruptcy fraud and securities fraud in connection
with Medbox, Inc., between 2012 and 2014. This agreement is limited
to the USAO and cannot bind any other federal, state, local, or
foreign prosecuting, enforcement, administrative, or regulatory

authorities.

DEFENDANT’S OBLIGATIONS

 

2. Defendant agrees to:

 

 
10

11

12

13

14

15

16

17

18

19

20

- 21

a2

23

24

25

26

27

28

 

 

Case 2:19-cr-00084-MWF Document6 Filed 02/14/19 Page 2 of 19 . Page ID #:12

 

a. Give up the right to indictment by a grand jury and,
at the earliest opportunity requested by the USAO and provided by the
Court, appear and plead guilty to a one-count information in the form
attached to this agreement as Exhibit A or a substantially similar
form, which charges defendant with Bankruptcy Fraud in violation of
18 U.S.C. § 152(1).

b. Not contest facts agreed to in this agreement.

c. Abide by all agreements regarding sentencing contained
in this agreement.

d. Appear for all court appearances, surrender as ordered
for service of sentence, obey all conditions of any bond, and obey
any other ongoing court order in this matter.

e. Not commit any crime; however, offenses that would be
excluded for sentencing purposes under United States Sentencing
Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not
within the scope of this agreement.

f. Be truthful at all times with Pretrial Services, the
United States Probation Office, and the Court.

g. Make restitution at or before the time of sentencing,
and not seek the discharge of any restitution obligation, in whole or
in part, in any present or future bankruptcy proceeding.

h. Pay the applicable special assessment at or before the
time of sentencing unless defendant lacks the ability to pay and
prior to sentencing submits a completed financial statement on a form
to be provided by the USAO.

THE USAO’S OBLIGATIONS

 

3. The USAO agrees to:
a. Not contest facts agreed to in this agreement.

2

 
10

LL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00084-MWF Document6 Filed 02/14/19 Page3of19 Page ID #:13

b. Abide by all agreements regarding sentencing contained
in this agreement.

Cc. Except for criminal tax violations (including
conspiracy to commit such violations chargeable under 18 U.S.C.
§ 371), not further criminally prosecute defendant for violations of
15 U.S.C. § 783(b) and 78ff, and 17 C.F.R. § 240.10b-5 (Securities
Fraud); and 18 U.S.C. §§ 1341, 1343, and 1348 (Mail, Wire, and
Securities Fraud), arising out of defendant’s conduct described in
the agreed-to factual basis set forth in paragraph 10 below and in
connection with the purchase or sale of securities of Medbox, Inc.
Defendant understands that the USAO is free to criminally prosecute
defendant for any other unlawful past conduct or any unlawful conduct
that occurs after the date of this agreement. Defendant agrees that
at the time of sentencing the Court may consider the uncharged
conduct in determining the applicable Sentencing Guidelines range,
the propriety and extent of any departure from that range, and the
sentence to be imposed after consideration of the Sentencing
Guidelines and all other relevant factors under 18 U.S.C. § 3553(a).

d. At the time of sentencing, provided that defendant
demonstrates an acceptance of responsibility for the offense up to
and including the time of sentencing, recommend a two-level reduction
in the applicable Sentencing Guidelines offense level, pursuant to
U.S.S.G. § 3EL.1, and recommend and, if necessary, move for an
additional one-level reduction if available under that section.

e. At the time of sentencing, in the event the United
States Probation Office determines a Criminal History Category for
defendant above Category II, to move the court for a downward
departure in Criminal History Category under U.S.8S.G. § 4A1.3(b) (1)

3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00084-MWF Document6 Filed 02/14/19 Page4of19 Page ID #:14

‘to a Criminal History Category II.

f. Recommend that defendant be sentenced to a term of
imprisonment no higher than the low end of the applicable Sentencing
Guidelines range, provided that the offense level used by the Court
to determine that range is 12 or higher and provided that the Court
does not depart downward in offense level or criminal history
category except on a request by the government. For purposes of this
agreement, the low end of the Sentencing Guidelines range is that
defined by the Sentencing Table in U.S.S.G. Chapter 5, Part A.

NATURE OF THE OFFENSE

 

4. Defendant understands that for defendant to be guilty of
the crime charged in the one-count information, that is, Bankruptcy
Fraud in violation of Title 18, United States Code, Section 152(1),
the following must be true:

First, there was a bankruptcy proceeding;

Second, defendant’s ownership or interest in PVM International,
Inc. (registered in Nevada); PVM International, Inc. (registered
California); the intellectual property reflected in United States
Patent No. 7,884,363 Bl, issued on November 30, 2010; and accounts
receivable resulting in approximately $65,000 in payments to bank
accounts under defendant’s control in September and October 2010, all
belonged to the bankrupt estate;

Third, defendant knowingly concealed the ownership interests in
the above-listed corporations and the above-listed intellectual
property and approximately $65,000 in payments from the bankruptcy
trustee and creditors; and

Fourth, defendant acted knowingly and with the intent to

defraud.

 
LO

11

12

13

14

15

16

17

18

19

20

21

a2

23

24

25

26

27

28

 

 

Case 2:19-cr-00084-MWF Documenté6 Filed 02/14/19 Page5of19 Page ID#:15

PENALTIES AND RESTITUTION

5. Defendant understands that the statutory maximum sentence
that the Court can impose for a violation of Title 18, United States
Code, Section 152(1), is: 5 years imprisonment; a three-year period
of supervised release; a fine of $250,000 or twice the gross gain or
gross loss resulting from the offense, whichever is greatest; and a
mandatory special assessment of $100.

6. Defendant understands that defendant will be required to
pay full restitution to the victims of the offense to which defendant
is pleading guilty. Defendant agrees that, in return for the USAO’s
compliance with its obligations under this agreement, the Court may
order restitution to persons other than the victims of the offense to
which defendant is pleading guilty and in amounts greater than those
alleged in the count to which defendant is pleading guilty. In
particular, defendant agrees that the Court may order restitution to
any victim of any of the following for any losses suffered by that
victim as a result: (a) any relevant conduct, as defined in U.S.S.G.
§ 1B1.3, in connection with the offense to which defendant is
pleading guilty; and (b) any charge not prosecuted pursuant to this
agreement as well as all relevant conduct, as defined in U.S.S.G.

§ 1B1.3, in connection with those charges. The parties currently
believe that the applicable amount of restitution is approximately
$65,000, but recognize and agree that this amount could change based
on facts that come to the attention of the parties prior to
sentencing.

7. Defendant understands that supervised release is a period
of time following imprisonment during which defendant will be subject
to various restrictions and requirements. Defendant understands that

5

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00084-MWF Document6 Filed 02/14/19 Page6of19 Page ID #:16

if defendant violates one or more of the conditions of any supervised
release imposed, defendant may be returned to prison for all or part
of the term of supervised release authorized by statute for the
offense that resulted in the term of supervised release, which could
result in defendant serving a total term of imprisonment greater than
the statutory maximum stated above.

8. Defendant understands that, by pleading guilty, defendant
may be giving up valuable government benefits and valuable civic
rights, such as the right to vote, the right to possess a firearm,
the right to hold office, and the right to serve on a jury.

Defendant understands that once the court accepts defendant’s guilty
plea, it will be a federal felony for defendant to possess a firearm
or ammunition. Defendant understands that the conviction in this
case may also subject defendant to various other collateral
consequences, including but not limited to revocation of probation,
parole, or supervised release in another case and suspension or
revocation of a professional license. Defendant understands that
unanticipated collateral consequences will not serve as grounds to
withdraw defendant's guilty plea.

9. Defendant understands that, if defendant is not a United
States citizen, the felony conviction in this case may subject
defendant to: removal, also known as deportation, which may, under
some circumstances, be mandatory; denial of citizenship; and denial
of admission to the United States in the future. The Court cannot,
and defendant’s attorney also may not be able to, advise defendant
fully regarding the immigration consequences of the felony conviction

in this case. Defendant understands that unexpected immigration

 
10

11

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00084-MWF Document6 Filed 02/14/19 Page 7of19 Page ID #:17

consequences will not serve as grounds to withdraw defendant's guilty
plea.
FACTUAL BASIS

10. Defendant admits that defendant is, in fact, guilty of the
offense to which defendant is agreeing to plead guilty. Defendant
and the USAO agree to the statement of facts provided below and agree
that this statement of facts is sufficient to support a plea of
guilty to the charge described in this agreement and to establish the
Sentencing Guidelines factors set forth in paragraph 12 below but is
not meant to be a complete recitation of all facts relevant to the
underlying criminal conduct or all facts known to either party that
relate to that conduct.

On or about October 31, 2005, defendant registered PVM
International, Inc. with the Secretary of State of Nevada (“PVMI-
Nevada”). At the time, defendant was identified as the President,
Secretary, Treasurer, and Director of PVMI-Nevada.

On or about December 4, 2007, defendant filed a United States
Patent Application for a Vending Machine Apparatus to Dispense Herbal
Medications and Prescription Medicines with the United States Patent
and Trademark Office, number 11/999,385 (“Patent Application”). The
Patent Application identified defendant as the inventor of the
“machine apparatus” and disclosed that the rights to the invention
were assigned to PVMI-Nevada.

On or about January 12, 2010, defendant registered PVM
International, Inc. with the Secretary of State of California (“PVMI-
California”). At that time, defendant was identified as both the

Incorporator and the Agent for Service of Process for PVMI-

California.

 
10

Li

12

13

14

15

16

17

18

19

20

al

22

23

a4

25

26

27

28

 

 

Case 2:19-cr-00084-MWF Document6 Filed 02/14/19 Page 8of19 Page ID #:18

On or about June 30, 2010, defendant filed a Voluntary Petition
for bankruptcy under Chapter 7 of the United States Bankruptcy Code

(“Petition”) in In re Pejman V. Mehdizadeh, bearing case no. 2:10-bk-

 

36936-ER. On or about July 14, 2010, defendant filed Schedules in
support of the Petition and a Statement of Financial Affairs. On
Schedule B Personal Property, defendant concealed and failed to
disclose: (a) his stock and/or interest in PVMI-Nevada and PVMI-
California in response to query 13; (b) his ownership and/or interest
in the intellectual property reflected in the then-pending Patent
Application directly and/or indirectly through his ownership and/or
control of PVMI-Nevada in response to query 22 and/or 35; and (c)
certain cash and accounts receivable for which defendant expected
future payments that belonged to the bankruptcy estate in response to
query 1 and/or 16. On the Statement of Financial Affairs, defendant
checked the box signifying “None” in response to query 18, which
required defendant to identify “all businesses” in which he was “an
officer, director, partner, or managing executive of a corporation,
partner in a partnership” “within six years immediately preceding the
commencement” of the bankruptcy case or in which he owned 5 percent
or more of the voting or equity securities within the same time
frame.

In or about October 2010, defendant transferred ownership of all
rights to the intellectual property reflected in the Patent
Applicaton from PVMI-Nevada to PVMI-California.

On or about August 11, 2010, in a proceeding pursuant to the
bankruptcy Petition and while under oath, defendant falsely stated

that there were no errors or omissions in the Petition and supporting

 
10

LL

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00084-MWF Document6 Filed 02/14/19 Page9of19 Page ID #:19

 

schedules and Statement of Affairs, and represented that he
identified all of his assets in the documents.

On or about November 30, 2010, the United States Patent and
Trademark Office issued patent number US 7,884,363 Bl to PVMI-
California,-as a result of the Patent Application (“363 Patent”)

On or about July 12, 2011, defendant received his discharge in
the Chapter 7 bankruptcy proceeding and the case was closed on July
20, 2011. Prior to the bankruptcy discharge, defendant failed to
disclose his stock and/or interest in PVMI-Nevada, PVMI-California,
the 363 Patent, and approximately $65,000 in cash. Defendant admits
that these interests and cash belonged to the bankruptcy estate and
should have been disclosed in defendant’s Petition and supporting
Schedules.

The parties agree that the value of the 363 Patent during the
time of the pendency of defendant’s bankruptcy proceeding cannot be
determined with any certainty due to subsequent intervening events
related to the 363 Patent. The parties further agree that these
intervening events might not have occurred if defendant had disclosed
the 363 Patent on the Petition and supporting Schedules.

Defendant engaged in the above-described concealment of assets
from the bankruptcy estate knowingly and with the intent to defraud.

SENTENCING FACTORS

 

11. Defendant understands that in determining defendant’s
sentence the Court is required to calculate the applicable Sentencing
Guidelines range and to consider that range, possible departures
under the Sentencing Guidelines, and the other sentencing factors set
forth in 18 U.S.C. § 3553(a). Defendant understands that the
Sentencing Guidelines are advisory only, that defendant cannot have

9

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00084-MWF Document6 Filed 02/14/19 Page 10o0f19 Page ID #:20

any expectation of receiving a sentence within the calculated
Sentencing Guidelines range, and that after considering the
Sentencing Guidelines and the other § 3553(a) factors, the Court will
be free to exercise its discretion to impose any sentence it finds
appropriate up to the maximum set by statute for the crime of
conviction.

12. Defendant and the USAO agree to the following applicable

Sentencing Guidelines factors:

Base Offense Level: 6 U.S.S.G. § 2B1.1) (a) (2)
Specific Offense

Characteristics:

Loss < $95,000: +6 U.S.S.G. § 2B1.1(b) (1) (D)
Bankruptcy Proceeding: +2 U.S.S.G. -§ 2B1.1(b) (9) (B)
Adjustments: -2 U.S.S.G. § 3E1.1(a)

The USAO will agree to a two-level downward adjustment for acceptance
of responsibility and, if applicable, move for an additional one-
level downward adjustment under U.S.S.G. § 3E1.1(b)) only if the
conditions set forth in paragraph 3(d) are met and if defendant has
not committed, and refrains from committing, acts constituting
obstruction of justice within the meaning of U.S.S.G. § 3Cl1.1, as
discussed below. Subject to paragraph 25 below, defendant and the
USAO agree not to seek, argue, or suggest in any way, either orally
or in writing, that any other specific offense characteristics,
adjustments, or departures relating to the offense level be imposed.
Defendant agrees, however, that if, after signing this agreement but
prior to sentencing, defendant were to commit an act, or the USAO
were to discover a previously undiscovered act committed by defendant
prior to signing this agreement, which act, in the judgment of the

10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00084-MWF Document6 Filed 02/14/19 Page 11of19 Page ID#:21

USAO, constituted obstruction of justice within the meaning of
U.S.S.G. § 3C1.1, the USAO would be free to seek the enhancement set
forth in that section and to argue that defendant is not entitled to
a downward adjustment for acceptance of responsibility under U.S.S.G.
§ 3Hi.1.

13. Defendant reserves the right to argue for a sentence
outside the sentencing range established by the Sentencing Guidelines
based on the factors set forth in 18 U.S.C. § 3553(a) (1), (a) (2),

(a) (3), (a) (6), and (a) (7).
WAIVER OF CONSTITUTIONAL RIGHTS

14. Defendant understands that by pleading guilty, defendant
gives up the following rights:

a. The right to persist in a plea of not guilty.

b. The right to a speedy and public trial by jury.

c. The right to be represented by counsel -- and if
necessary have the Court appoint counsel -- at trial. Defendant

understands, however, that, defendant retains the right to be

represented by counsel -- and if necessary have the Court appoint
counsel -- at every other stage of the proceeding.
d. The right to be presumed innocent and to have the

burden of proof placed on the government to prove defendant guilty

beyond a reasonable doubt.

e. The right to confront and cross-examine witnesses

against defendant.
f. The right to testify and to present evidence in
opposition to the charges, including the right to compel the

attendance of witnesses to testify.

11

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00084-MWF Document6 Filed 02/14/19 Page 12o0f19 Page ID #:22

g. The right not to be compelled to testify, and, if
defendant chose not to testify or present evidence, to have that
choice not be used against defendant.

h. Any and all rights to pursue any affirmative defenses,
Fourth Amendment or Fifth Amendment claims, and other pretrial
motions that have been filed or could be filed.

WAIVER OF STATUTE OF LIMITATIONS

15. Having been fully advised by defendant’s attorney regarding
application of the statute of limitations to the offense to which
defendant is pleading guilty, defendant hereby knowingly, |
voluntarily, and intelligently waives, relinquishes, and gives up:
(a) any right that defendant might have not to be prosecuted for the
offense to which defendant is pleading guilty because of the
expiration of the statute of limitations for that offense prior to
the filing of the information alleging that offense; and (b) any
defense, claim, or argument defendant could raise or assert that
prosecution of the offense to which defendant is pleading guilty is
barred by the expiration of the applicable statute of limitations,
pre-indictment delay, or any speedy trial violation.

WAIVER OF APPEAL OF CONVICTION

16. Defendant understands that, with the exception of an appeal
based on a claim that defendant’s guilty plea was involuntary, by
pleading guilty defendant is waiving and giving up any right to
appeal defendant’s conviction on the offense to which defendant is
pleading guilty.

LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

17. Defendant agrees that, provided the Court imposes a term of

imprisonment within or below the range corresponding to an offense

12

 
10

121

12

13

14

15

16

17°

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00084-MWF Document6 Filed 02/14/19 Page 13 0f19 Page ID #:23

level of 12 and the criminal history category calculated by the
Court, defendant gives up the right to appeal all of the following:
(a) the procedures and calculations used to determine and impose any
portion of the sentence; (b) the term of imprisonment imposed by the
Court; (c) the fine imposed by the court, provided it is within the
statutory maximum; (d) the amount and terms of any restitution order,
provided it requires payment of no more than $65,000; (e) the term of
probation or supervised release imposed by the Court, provided it is
within the statutory maximum; and (f£) any of the following conditions
of probation or supervised release imposed by the Court: .the
conditions set forth in General Orders 318, 01-05, and/or 05-02 of
this Court; the drug testing conditions mandated by 18 U.S.C.

§§ 3563(a) (5) and 3583(d).

18. The USAO agrees that, provided (a) all portions of the
sentence are at or below the statutory maximum specified above and
(b) the Court imposes a term of imprisonment within or above the
range corresponding to an offense level of 12 and the criminal
history category calculated by the Court, the USAO gives up its right
to appeal any portion of the sentence, with the exception that the
USAO reserves the right to appeal the following: (a) the amount of
restitution ordered if that amount is less than $65,000.

RESULT OF WITHDRAWAL OF GUILTY PLEA

19. Defendant agrees that if, after entering a guilty plea
pursuant to this agreement, defendant seeks to withdraw and succeeds
in withdrawing defendant’s guilty plea on any basis other than a
claim and finding that entry into this plea agreement was
involuntary, then (a) the USAO will be relieved of all of its
obligations under this agreement; and (b) should the USAO choose to

13

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

24°

25

26

27

28

 

 

Case 2:19-cr-00084-MWF Document6 Filed 02/14/19 Page 14o0f19 Page ID#:24

pursue any charge that was either dismissed or not filed as a result
of this agreement, then (i) any applicable statute of limitations
will be tolled between the date of defendant’s signing of this
agreement and the filing commencing any such action; and
(ii) defendant waives and gives up all defenses based on the statute
of limitations, any claim of pre-indictment delay, or any speedy
trial claim with respect to any such action, except to the extent
that such defenses existed as of the date of defendant's signing this
agreement.
EFFECTIVE DATE OF AGREEMENT

20. This agreement is effective upon signature and execution of
all required certifications by defendant, defendant’s counsel, and an
Assistant United States Attorney.

BREACH OF AGREEMENT

 

21. Defendant agrees that if defendant, at any time after the
effective date of this agreement, knowingly violates or fails to
perform any of defendant’ s obligations under this agreement (“a
breach”), the USAO may declare this agreement breached. All of
defendant’s obligations are material, a single breach of this
agreement is sufficient for the USAO to declare a breach, and
defendant ghall not be deemed to have cured a breach without the
express agreement of the USAO in writing. If the USAO declares this
agreement breached, and the Court finds such a breach to have
occurred, then: (a) if defendant has previously entered a guilty plea
pursuant to this agreement, defendant will not be able to withdraw
the guilty plea, and (b) the USAO will be relieved of all its

obligations under this agreement.

14

 
_10
11
12
13
14
15
16
17
18
19
20
al
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00084-MWF Document6 Filed 02/14/19 Page 15o0f19 Page ID #:25

22. Following the Court’s finding of a knowing breach of this
agreement by defendant, should the USAO choose to pursue any charge
that was either dismissed or not filed ag a result of this agreement,
then:

a. Defendant agrees that any applicable statute of
limitations is tolled between the date of defendant’s signing of this
agreement and the filing commencing any such action.

b. Defendant waives and gives up all defenses based on
the statute of limitations, any claim of pre-indictment delay, or any
speedy trial claim with respect to any such action, except to the
extent that such defenses existed as of the date of defendant’s
Signing this agreement.

Cc. Defendant agrees that: (i) any statements made by
defendant, under oath, at the guilty plea hearing (if such a hearing
occurred prior to the breach); (ii) the agreed to factual basis
Statement in this agreement; and (iii) any evidence derived from such
statements, shall be admissible against defendant in any such action
against defendant, and defendant waives and gives up any claim under
the United States Constitution, any statute, Rule 410 of the Federal
Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal
Procedure, or any other federal rule, that the statements or any
evidence derived from the statements should be suppressed or are
inadmissible.

COURT AND PROBATION OFFICE NOT PARTIES

23. Defendant understands that the Court and the United States
Probation Office are not parties to this agreement and need not
accept any of the USAO’s sentencing recommendations or the parties’
agreements to facts or sentencing factors.

15

 
10

11

12

13

14

15

16

17

18

19

20

ail

22a

23

24

25

26

27

28

 

 

Case 2:19-cr-00084-MWF Document6 Filed 02/14/19 Page 16o0f19 Page ID #:26

24. Defendant understands that both defendant and the USAO are
free to: (a) supplement the facts by supplying relevant information
to the United States Probation Office and the Court, (b) correct any
and all factual misstatements relating to the Court’s Sentencing
Guidelines calculations and determination of sentence, and (c) argue
on appeal and collateral review that the Court's Sentencing
Guidelines calculations and the sentence it chooses to impose are not
error, although each party agrees to maintain its view that the
calculations in paragraph 12 are consistent with the facts of this
case. While this paragraph permits both the USAO and defendant to
submit full and complete factual information to the United States
Probation Office and the Court, even if that factual information may
be viewed as inconsistent with the facts agreed to in this agreement,
this paragraph does not affect defendant’s and the USAO’s obligations
not to contest the facts agreed to in this agreement.

25. Defendant understands that even if the Court ignores any
sentencing recommendation, finds facts or reaches conclusions
different from those agreed to, and/or imposes any sentence up to the
maximum established by statute, defendant cannot, for that reason,
withdraw defendant’s guilty plea, and defendant will remain bound to
Fulfill all defendant’s obligations under this agreement. Defendant
understands that no one -- not the prosecutor, defendant’s attorney,
or the Court -- can make a binding prediction or promise regarding
the sentence defendant will receive, except that it will be within

the statutory maximum.

NO ADDITIONAL AGREEMENTS

 

26. Defendant understands that, except as set forth herein,
there are no promises, understandings, or agreements between the USAO

16

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

26

27.

28

Case 2:19-cr-00084-MWF Document6 Filed 02/14/19 Page 17 of19 Page ID#:27

and defendant or defendant’s attorney, and that no additional
promise, understanding, or agreement may be entered into unless in a
writing signed by all parties or on the record in court.
PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

27. The parties agree that this agreement will be considered
part of the record of defendant’s guilty plea hearing as if the
entire agreement had been read into the record of the proceeding.
AGREED AND ACCEPTED
UNITED STATES ATTORNEY'S OFFICE
FOR THE CENTRAL DISTRICT OF

CALTFORNIA

T. HANNA
Stajces Attorney

TD SWI d

STEPHEN A\ CAZARES Date
Assistant United States Attorney

  

 

 

 

 

1/30/19
PEJMAN VINCENT MEHDIZADEH Date
Defendant
41-30-19
STEPHEN JONES Date

Attorney for Defendant
Pejman Vincent Mehdizadeh

CERTIFICATION OF DEFENDANT

 

I have read this agreement in its entirety. I have had enough
time to review and consider this agreement, and I have carefully and
thoroughly discussed every part of it with my attorney. I understand

the terms of this agreement, and I voluntarily agree to those terms.

17

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-cr-00084-MWF Document6 Filed 02/14/19 Page 18o0f19 Page ID #:28

IT have discussed the evidence with my attorney, and my attorney has
advised me of my rights, of possible pretrial motions that might be
filed, of possible defenses that might be asserted either prior to or
at trial, of the sentencing factors set forth in 18 U.S.C. § 3553(a),
of relevant Sentencing Guidelines provisions, and of the consequences
of entering into this agreement. No promises, inducements, or
representations of any kind have been made to me other than those
contained in this agreement. No one has threatened or forced me in
any way to enter into this agreement. I am satisfied with the
representation of my attorney in this matter, and I am pleading
guilty because I am guilty of the charges and wish to take advantage

of the promises set forth in this agreement, and not for any other

 

 

reason.

\) 1/30/19
PEJMAN VIFC ‘ DI ZADEH Date
Defendant

CERTIFICATION OF DEFENDANT'S ATTORNEY

I am Pejman Vincent Mehdizadeh’s attorney. I have carefully and
thoroughly discussed every part of this agreement with my client.
Further, I have fully advised my client of his rights, of possible
pretrial motions that might be filed, of possible defenses that might
be asserted either prior to or at trial, of the sentencing factors
set forth in 18 U.S.c. § 3553(a), of relevant Sentencing Guidelines
provisions, and of the consequences of entering into this agreement.
To my knowledge: no promises, inducements, or representations of any
kind have been made to my client other than those contained in this
agreement; no one has threatened or forced my client in any way to

18

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27

28

Case 2:19-cr-00084-MWF Document6 Filed 02/14/19 Page 19o0f19 Page ID #:29

 

enter into this agreement; my client’s decision to enter into this
agreement is an informed and voluntary one; and the factual basis set
forth in this agreement is sufficient to support my client’s entry of

a guilty plea pursuant to this agreement.

1-30-19

 

 

STEPHEN JONES Date
Attorney for Defendant
Pejman Vincent Mehdizadeh

19

 

 

 

 
